DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the ledge and the upstanding wall sized and shaped to prevent viewing of the housing from the room” (claims 4 and 14) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Note that what is shown in the figures is the tabs 32/34 being prevented from viewing from the room. If the current limitations were intended, the instant application should be characterized as a continuation in part since said limitations are not supported by the original disclosure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-2, 4, 6, 8 and 13-16 are objected to because of the following informalities. 

Claim 1 recites “a trim ring having a circumscribing ledge with an exterior surface and an interior surface ,” (note an extra space between surface and the comma); it is recommended to delete the extra space to correct the minor informality.
Claim 1 further recites “a circumscribing ledge” and also recites “the ledge” multiple times; for claim terminology consistency purposes, it is recommended to recite “the circumscribing ledge” instead of “the ledge.”

Claim 2 recites “the ledge” multiple times and depends from claim 1 which recites “a circumscribing ledge;” for claim terminology consistency purposes, it is recommended to recite “the circumscribing ledge” instead of “the ledge” in claim 2.

Claim 4 recites “the ledge” multiple times and depends from claim 1 which recites “a circumscribing ledge;” for claim terminology consistency purposes, it is recommended to recite “the circumscribing ledge” instead of “the ledge” in claim 4.

Claim 6 recites “the cover panel” and also recites “the cover” multiple times; for claim terminology consistency purposes, it is recommended to recite “the cover panel” instead of “the cover.”

Claim 8 is missing an end period.

Claim 13 recites “a trim ring having a circumscribing ledge with an exterior surface and an interior surface ,” (note an extra space between surface and the comma); it is recommended to delete the extra space to correct the minor informality.
Claim 13 further recites “a circumscribing ledge” and also recites “the ledge” multiple times; for claim terminology consistency purposes, it is recommended to recite “the circumscribing ledge” instead of “the ledge.”

Claim 14 recites “the ledge” multiple times and depends from claim 13 which recites “a circumscribing ledge;” for claim terminology consistency purposes, it is recommended to recite “the circumscribing ledge” instead of “the ledge” in claim 14.

Claim 15 recites “the ledge” and depends from claim 13 which recites “a circumscribing ledge;” for claim terminology consistency purposes, it is recommended to recite “the circumscribing ledge” instead of “the ledge” in claim 15.

Claim 16 recites “the ledge” and depends from claim 13 which recites “a circumscribing ledge;” for claim terminology consistency purposes, it is recommended to recite “the circumscribing ledge” instead of “the ledge” in claim 16.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites “a trim ring having an upstanding wall extending from a ledge, the upstanding wall is sized and shaped to fit within the interior of the” (emphasis added); it is not clear what claim limitation is missing after “interior of the” which renders the claim indefinite.
Clarification and/or amendment is respectfully requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-9 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 3, 3, 3/5, 3/6, 3/7, 3/8, 10, 10, 11 and 12, respectively, of U.S. Patent No. 11,015,822 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect.

For claim 1:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 3
Application claim 1
An assembly for use in mounting an object in an opening in a structural member, the structural member having opposing first and second surfaces, the assembly comprising: 

a housing that is sized and shaped to define an interior to house the object and that can be received within the opening in the structural member; 

a trim ring sized and shaped to fit within the interior of the housing and to bear against the second surface of the structural member, the trim ring including a body with a central opening and a flange (i.e., upstanding wall) extending from the body that is sized and shaped to have an interference fit with the housing to hold the trim ring in engagement with the housing; and 

a cover having a panel sized and shaped to cover the trim ring, the cover having a connector that releasably connects the cover to the housing, the cover further including at least one standoff extending therefrom that is sized and shaped to bear against the trim ring to hold the trim ring in place;

wherein the housing has at least one wall that circumscribes the interior of the housing, the at least one wall having an interior face and a distal end; the flange on the trim ring is sized and shaped to bear against the interior face of the at least one wall adjacent the distal end in slidable engagement with the housing;

wherein the body of the trim ring comprises a ledge that extends from and is substantially orthogonal to the flange (orthogonal relationship between the ledge and flange, i.e., upstanding wall) and is sized and shaped to bear against the second surface of the structural member when the trim ring is mounted on the housing.
An assembly for use in mounting an object in an opening in a structural member of a room, the structural member having opposing first and second surfaces, the assembly comprising:
	
a housing having an interior to house the object and sized and shaped to be received within the opening in the structural member;


a trim ring having a circumscribing ledge with an exterior surface and an interior surface , the ledge defining a central opening, the trim ring further including an upstanding wall extending from the interior surface of the ledge that is sized and shaped to fit within the interior of the housing; and


a cover having a panel sized and shaped to cover the trim ring, the cover having a connector assembly that releasably connects the cover to the housing, the cover further including at least one standoff extending from the panel that is sized to bear against the trim ring in response to connection of the cover to the housing.


Thus, it is apparent, for the broadening aspect, that patent claim 3 includes features that are not in application claim 1. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 3, with respect to the broadening aspect, then application claim 1 is obvious over patent claim 3 with respect to the broadening aspect.
For dependent claims 2, 3 and 6-9, the recited limitations are contained in patent claims 3, 3, 3/5, 3/6, 3/7 and 3/8, respectively.

For claim 11:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 10
Application claim 11
A ventilation assembly for mounting a ventilation fan in an opening in a structural member without tools, the structural member having opposing first and second surfaces, the assembly comprising: 

a housing that is sized and shaped to define an interior that is capable of housing the ventilation fan and that can be slidably received within the opening in the structural member; 

a trim ring capable of attachment to the housing; and 

a cover having a connector that releasably connects the cover to the housing; wherein the housing includes: 

a first tab extending from a distal end of a side wall of the housing, the first tab sized and shaped to be bent to bear against the first surface of the structural member; and 

a second tab extending from the distal end of the side wall, the second tab sized and shaped to engage the second surface of the structural member adjacent the opening and to attach the housing to the structural member; 

wherein the first and second tabs are integrally formed with the side wall, are co-planar with the side wall, and are formed of bendable material that retains a bent shape and can be bent more than once without failure, the first and second tabs having a thickness that enables manual bending of the first and second tabs from an original position to at least an angle of 90 degrees with respect to the side wall.
A ventilation assembly for mounting a ventilation fan in an opening in a structural member without tools, the structural member having opposing first and second surfaces, the assembly comprising:

a housing that is sized and shaped to define an interior that is capable of housing the ventilation fan, the housing sized and shaped to be slidably received within the opening in the structural member;

a trim ring capable of attachment to the housing; and

a cover having a connector that releasably connects the cover to the housing;
wherein the housing includes:

a first tab extending from a distal end of a side wall of the housing, the first tab sized and shaped to be bent to bear against the first surface of the structural member; and

a second tab extending from the distal end of the side wall, the second tab sized and shaped to bear against the second surface of the structural member adjacent the opening and to hold the housing to the structural member;

wherein the first and second tabs are integrally formed with the side wall and are co-planar with the side wall.


Thus, it is apparent, for the broadening aspect, that patent claim 10 includes features that are not in application claim 11. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 11 is anticipated by patent claim 10, with respect to the broadening aspect, then application claim 11 is obvious over patent claim 10 with respect to the broadening aspect.
For dependent claims 12-14, the recited limitations are contained in patent claims 10, 11 and 12, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20080232116 A1).

Regarding claim 1, Kim teaches an assembly (Fig.4) for use in mounting an object (Fig.4, 403/460) in an opening in a structural member of a room (Fig.4), the structural member having opposing first and second surfaces (Fig.4, upper and lower surfaces of 1), the assembly comprising:
a housing (Fig.4, 401) having an interior to house the object and sized and shaped to be received within the opening in the structural member (Fig.4);
a trim ring (Fig.4, 405/406) having a circumscribing ledge (Fig.4, where 406a/b are located) with an exterior surface and an interior surface (Fig.4), the ledge defining a central opening (Fig.4, delimited by 405), the trim ring further including an upstanding wall (Fig.4, 405) extending from the interior surface of the ledge that is sized and shaped to fit within the interior of the housing (Fig.4); and
a cover (Fig.4, 450/470) having a panel (Fig.4, 450) sized and shaped to cover the trim ring (Fig.4), the cover having a connector assembly (Fig.4, 452a-d) that releasably connects the cover to the housing, the cover further including at least one standoff (Fig.4, note element between 450 and 452a-d) extending from the panel that is sized to bear against the trim ring in response to connection of the cover to the housing (Fig.4, note element between 450 and 452a-d is configured as claimed).

Regarding claim 2, Kim further teaches the ledge on the trim ring has an interior edge that circumscribes the central opening (Fig.4, inner edge of ring where 406a/b are located), and the upstanding wall extends from the interior edge of the ledge to be substantially orthogonal to the ledge (Fig.4, note 405 is orthogonal to the ring where 406a/b are located at the inner edge).

Regarding claim 6, Kim further teaches the at least one standoff on the cover panel comprises at least two legs (Fig.4, note element between 450 and 452a-d) extending from the cover panel that are sized and shaped to hold the trim ring to the housing and the structural member and to position the cover away from the second surface of the structural member to enable air and vapor to pass between the second surface of the structural member and the cover and into the interior of the housing (Fig.4, note element between 450 and 452a-d; note that the assembly configuration is capable of enabling air and vapor to pass as claimed).

Regarding claim 7, Kim further teaches the cover includes a light housing (Fig.4, 450) and the panel on the cover includes a lens (Fig.4, 470) positioned adjacent the light housing.

Allowable Subject Matter
Claims 4-5 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:
the housing has at least one wall that circumscribes the interior of the housing, the at least one wall having an interior face and a distal end, and the upstanding wall on the trim ring is sized and shaped to bear against the interior face of the at least one wall adjacent the distal end thereof and in slidable engagement with the housing (claim 3; emphasis added);
the closest prior art reference (Kim) discloses the upstanding wall having a gap or clearance from the housing at least one wall; the spring 404a/b configuration of Kim limits the possibility of a modification of the assembly to have the upstanding wall sized and shaped to bear against the housing at least one wall;
the at least one standoff comprises at least two legs extending from the panel a first distance from the panel, the panel including at least one sidewall extending from the panel a second distance that is less than the first distance (claim 8; emphasis added);
the closest prior art reference (Kim) discloses the at least one standoff including at least two legs (Fig.4) extending a first distance from the panel, however, Kim is missing at least one sidewall extending a second distance from the panel less than the first distance;
there is no motivation that would not rely on impermissible hindsight to arrive to the claimed limitation;
An assembly for use in mounting an object in an opening in a structural member, the structural member having opposing first and second surfaces, the assembly comprising:
a housing that is sized and shaped to define an interior to house the object and that can be received within the opening in the structural member, the housing including:
a first tab extending from a distal end of the housing, the first tab sized and shaped to be bent to bear against the first surface of the structural member; and
a second tab extending from the distal end, the second tab sized and shaped to engage the second surface of the structural member adjacent the opening and to attach the housing to the structural member;
wherein the first and second tabs are integrally formed with at least one wall, are co-planar with the at least one wall, and are formed of bendable material that retains a bent shape and can be bent more than once without failure, the first and second tabs having a thickness that enables manual bending of the first and second tabs from an original position to at least an angle of 90 degrees with respect to the at least one wall … (portion of claim 10);
the closest prior art reference (Kim) does not disclose the tabs configuration;
another relevant prior art reference (Huang – US 20160108925 A1) does not disclose any tabs as claimed; instead the housing is fixed by element (113) being inserted into the opening (C1) and installation brackets (14);
another relevant prior art reference (Yeung - US 20080318515 A1) discloses only a first tab (Fig.8, 28) as part of a housing of a ventilation assembly;
another relevant prior art reference (Gagne et al - US 8,985,364 B2) discloses mounting elements (Fig.4) having first and second tabs (7), however, the first and second tabs extend from different distal ends instead of the same distal end as claimed;
A ventilation assembly for mounting a ventilation fan in an opening in a structural member without tools, the structural member having opposing first and second surfaces, the assembly comprising:
a housing that is sized and shaped to define an interior that is capable of housing the ventilation fan, the housing sized and shaped to be slidably received within the opening in the structural member …
wherein the housing includes:
a first tab extending from a distal end of a side wall of the housing, the first tab sized and shaped to be bent to bear against the first surface of the structural member; and
a second tab extending from the distal end of the side wall, the second tab sized and shaped to bear against the second surface of the structural member adjacent the opening and to hold the housing to the structural member;
wherein the first and second tabs are integrally formed with the side wall and are co-planar with the side wall (portion of claim 11);
Refer to subsection iii (4), (5), (6) and (7) above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745